      Case 1:18-cr-00713-JMF Document 127 Filed 06/05/20 Page 1 of 1



                            PARKER AND CARMODY, LLP
                                  ATTORNEYS AT LAW
                                   850 THIRD AVENUE
                                       14TH FLOOR
                                  NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                    TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                     FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                 DanielParker @ aol.com


                                                     June 5, 2020
By ECF
                                                 Application GRANTED. The Clerk of Court is
Hon. Jesse M. Furman
                                                 directed to terminate Doc. #126. SO
United States District Judge
                                                 ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007

                           Re: United States v. Nkanga Nkanga
                                      18 Cr 713 (JMF)                       June 5, 2020

Dear Judge Furman:

       I write with the consent of the Government and Probation requesting that the
Court grant Dr. Nkanga permission to go to his doctor’s office on Monday, June 15,
2020.

       Dr. Nkanga has an appointment scheduled at 10:30 a.m. with Dr. Joel Sherman, a
urologist, whose office is at 4143 Hylan Blvd., Staten Island.

       I have communicated with AUSA Fiddleman by email and Probation Officer
Jonathan Lettieri by telephone and both do not object to this request.

       If acceptable to the Court, then Dr. Nkanga requests permission to be out of his
home from 8:30 a.m. to 1 p.m. so that he can travel to and attend this appointment. If the
foregoing meets with Your Honor’s approval, then I respectfully request that you “So
Order” this application.

        Thank you for your consideration in this matter.

                                                     Respectfully submitted,

                                                            /s/
                                                     Daniel S. Parker
                                                     Joshua Horowitz
                                                     Benjamin Silverman

Cc: all parties by email
